UNITED STATES SECURITY AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2014 or o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-55080 OBJ ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Florida 27-1070374 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification Number) 1707 Post Oak Blvd, Suite 215 Houston TX (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (832) 900-9366 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso No þ There were 75,313,465 shares of the Registrant’s common stock, $0.0001 par value, issued and outstanding as of July 21, 2014. Table of Contents TABLE OF CONTENTS PART I — CONSOLIDATED FINANCIAL INFORMATION 3 Item 1. Consolidated Financial Statements 4 Consolidated Balance Sheet 4 Consolidated Statement of Operations 5 Consolidated Statement of Stockholders’ Deficit 6 Consolidated Statement of Cash Flows (Unaudited) 7 Notes to the Unaudited Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 22 PART II — OTHER INFORMATION 23 Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 Table of Contents PART I — FINANCIAL INFORMATION CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q and the exhibits attached hereto contain “forward-looking statements” within the meaning of the United States Private Securities Litigation Reform Act of 1995 (collectively, “forward-looking statements”). Forward-looking statements include, but are not limited to, statements that express our intentions, beliefs, expectations, strategies, predictions or any other statements relating to our future activities or other future events or conditions. Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as “expects” or “does not expect”, “is expected”, “anticipates” or “does not anticipate”, “plans”, “estimates” or “intends”, or stating that certain actions, events or results “may”, “could”, “would”, “might” or “will” be taken, occur or be achieved) are not statements of historical fact and may be forward-looking statements. These statements are based on our current expectations, estimates and projections about our business based, in part, on assumptions made by our management. These assumptions are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in the forward-looking statements due to numerous factors, including those risks discussed in this Quarterly Report on Form 10-Q, under “Management’s Discussion and Analysis of Financial Condition or Plan of Operation” and in other documents which we file with the Securities and Exchange Commission (“SEC”). In addition, such statements could be affected by risks and uncertainties related to our financial condition, factors that affect our industry, market and customer acceptance, changes in technology, fluctuations in our quarterly results, our ability to continue and manage our growth, liquidity and other capital resource issues, competition, fulfillment of contractual obligations by other parties and general economic conditions. Although we have attempted to identify important factors that could cause actual results to differ materially from those described in forward-looking statements, there may be other factors that cause results not to be as anticipated, estimated or intended. Any forward-looking statements speak only as of the date on which they are made, and we do not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date of this Form 10-Q Quarterly Report, except as required by law. Wequalify all the forward-looking statements contained in this Quarterly Report by the foregoing cautionary statements. OTHER PERTINENT INFORMATION When used in this report, the terms, “OBJE,” “we,” the “Company,” “our,” and “us” refers to OBJ Enterprises, Inc., a Florida corporation. 3 Table of Contents ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEET (a Development Stage Company) (Unaudited) Notes May 31, 2014 August 31, 2013 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable — Total current assets Investments in joint ventures- controlled by affiliate TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities 4 $ $ Current portion of convertible notes payable, net of discount of $0 and $306, respectively 5 Current portion of convertible notes payable, net of discount of $54,573 and $0, respectively – due to related party — Total current liabilities Convertible notes payable, net of discount of $281,982 and $521,630, respectively. 5 Convertible notes payable, net of discount of $0 and $0, respectively –due to related party — TOTAL LIABILITIES STOCKHOLDERS’ DEFICIT Common Stock, $0.0001 par value; 100,000,000 shares authorized; 24,989,939 and 15,234,339 shares issued and outstanding at May 31, 2014 and August 31, 2013, respectively. 6 Additional paid-in capital Accumulated deficit (3,860,919 ) (3,034,887 ) Total stockholders’ deficit (224,906 ) (135,144 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ On November 13, 2012 the Company effected a 1:40 reverse stock split. All share and per share amounts have been retroactively restated to reflect the reverse split. The accompany notes are an integral part of these unaudited consolidated financial statements. 4 Table of Contents CONSOLIDATED STATEMENT OF OPERATIONS (a Development Stage Company) (Unaudited) Nine months ended May 31, Three months ended May 31, Period From September 21, 2009 (inception) through May 31, REVENUE Software Sales $ $
